—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered July 19, 1991, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to adduce legally sufficient evidence establishing his identity as one of the attackers beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that the complainant’s opportunity to observe the defendant in a well-lit vestibule to an apartment building immediately prior to the attack and the complainant’s unequivocal in-court identification were legally sufficient to establish the defendant’s identity beyond a reasonable doubt (see, People v Caballero, 177 AD2d 496). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Miller, Lawrence and Pizzuto, JJ., concur.